                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                   COLUMBIA DIVISION


    Diana Jordan,                                                    C/A No. 3:19-1821-JFA


                                      Plaintiff,

    v.
                                                                             ORDER
    Brandy Snyder and Denise Mack,



                                      Defendants.



I.       INTRODUCTION

         Diana Jordan (“Plaintiff”), proceeding pro se, 1 filed this civil action on June 27, 2019

against Defendants Brandy Snyder and Denise Mack concerning the sale of 124 Bakersland Road

in Chapin, South Carolina. (ECF No. 1). Plaintiff filed an Application to Proceed in District Court

without Prepaying Fees or Costs under 28 U.S.C. § 1915 (“Application”). (ECF No. 3). In

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2)(e) (D.S.C.), this case was

referred to a Magistrate Judge for Review.

         The Magistrate Judge assigned to this action 2 prepared a thorough Report and

Recommendation (“Report”) and opines that the Application should be denied. (ECF No. 8 at 11).



1
  “Pro se complaints and pleadings, however inartfully pleaded, must be liberally construed and held to less
stringent standards than formal pleadings drafted by lawyers.” Ally v. Yadkin Cty. Sheriff Dept., 698 F.
App’x 141, 142 (4th Cir. 2017) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007)).
2
  The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b) and Local Civil Rule
73.02(B)(2) (D.S.C.). The Magistrate Judge makes only a recommendation to this Court. The
recommendation has no presumptive weight, and the responsibility to make a final determination remains
with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is charged with making a de novo
determination of those portions of the Report and Recommendation to which specific objection is made,
The Report sets forth, in detail, the relevant facts and standards of law on this matter, and this

Court incorporates those facts and standards without a recitation. (ECF No. 8). The Magistrate

Judge required Plaintiff to file objections by July 12, 2019 (ECF No. 8 at 12), and Plaintiff failed

to do so. Accordingly, the Complaint is ripe for review.

III.   DISCUSSION

       A district court is required to conduct only a de novo review of the specific portions of the

Magistrate Judge’s report to which an objection is made. See 28 U.S.C. § 636(b); Fed. R. Civ. P.

72(b); Carniewski v. W. Va. Bd. of Prob. & Parole, 974 F.2d 1330 (4th Cir. 1992). Thus, the Court

must only review those portions of the Report to which Plaintiff has made a specific written

objection. Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 316 (4th Cir. 2005). In the

absence of specific objections to portions of the Magistrate Judge’s Report, this Court is not

required to give an explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d

198, 199 (4th Cir. 1983).

       Here, Plaintiff did not timely file objections to the Report. The Magistrate Judge allowed

Plaintiff ample time to respond to the Report and Plaintiff failed to do so. Without specific

objections to the Report, this Court may adopt the Report without explanation.

IV.    CONCLUSION

       After carefully reviewing the applicable laws, the record in this case, as well as the Report,

this Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes the facts

and applies the correct principles of law. Accordingly, the Court adopts the Report (ECF No. 8) in

part and denies Plaintiff’s Application (ECF No. 3). Further, Plaintiff is allowed fourteen (14) days

from the date of this order to submit the required $400 filing fee. The Court holds in abeyance any


and the Court may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate
Judge, or recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b)(1).
ruling on the Magistrate Judge’s recommendation that the Court dismiss Plaintiff’s Complaint

without prejudice in the event she pays the filing fee (ECF No. 8 at 11) because that issue is not

ripe for review since Plaintiff has not yet paid the filing fee.


        IT IS SO ORDERED.


        July 16, 2019                                              Joseph F. Anderson, Jr.
        Columbia, South Carolina                                   United States District Judge
